DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 01/20/22 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/22.
The Examiner acknowledges Applicant’s cancelation of claims 15-17 and Applicant’s comments pertaining to such as rendering the species election moot.
Claim Objections
Claim 11, along with claims 12-14 and 18-20, dependent therefrom, is objected to because of the following informalities:  In claim 11, limitation a)iv), a period is at the end of the line for “a fluid loss control additive.”  Since additional limitations are required by the claim, it appears such is intended to be a semi-colon in order to provide for continuity in the language of the claim so that it is a single sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “soft” in claim 20 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “soft” renders the scope of the claim indefinite as it is unclear as to what constitutes a “soft” wax and any degree of elasticity/hardness that is intended to be associated therewith.  As such, the claim is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonides et al. (US 2005/0003968).
With respect to independent claim 11, Simonides et al. discloses a method of plugging an opening in a reservoir ([0030], wherein a filter cake is formed on the walls of the borehole to prevent undesired invasion of fluid into the formation) comprising:

	i)	a weighted brine carrier fluid ([0027]; the Examiner notes, the instant specification defines in [0017] thereof wherein the weighted brine carrier fluid comprises an aqueous fluid and a salt selected from a group, the same group which is disclosed by Simonides et al.; since no particular “weight” and/or salinity is required by the instantly claimed “weighted brine” carrier fluid and Simonides et al. suggests the same components as disclosed by Applicant, the carrier fluid of Simonides et al. is considered a weighted brine as claimed);
	ii)	a biopolymer suspension agent for increasing the viscosity of said weighted brine carrier fluid ([0025], wherein at least xanthan gum is disclosed);
	iii)	a particulate polymetaphosphate composition ([0015]-[0017], wherein a trimetaphosphate salt is a component of a solid particulate composition, thereby providing for a particulate polymetaphosphate composition as claimed); and,
	iv)	a fluid loss control additive ([0026]);
b)	blocking at least one opening in said subterranean formation with the particulate polymetaphosphate composition ([0011]-[0012]);
c)	blocking at least one gap between the particles of the particulate polymetaphosphate composition or a gap between the polymetaphosphate composition and said opening with the fluid loss control additive ([0026]; [0029]);
d)	performing one or more additional operations that uses a fluid in said subterranean formation, wherein the fluid is not lost through the blocked openings ([0029]-[0030], wherein at least drilling is continued);

f)	flowing fluids through the unblocked opening ([0030], wherein production begins after removal of the filter cake). 
With respect to dependent claim 13, Simonides et al. discloses wherein said opening is in a vug, a pore space, or a fracture ([0030], wherein the walls of the borehole are sealed, i.e., providing for at least a pore space in the form of the pores of the formation).
With respect to dependent claim 18, Simonides et al. discloses wherein the weighted brine carrier fluid comprises an aqueous fluid and a salt selected form the group as claimed ([0027]).
With respect to dependent claim 19, Simonides et al. discloses wherein the biopolymer suspension agent is as claimed ([0025]).
With respect to dependent claim 20, Simonides et al. discloses wherein said fluid loss control additive is selected from the group as claimed ([0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simonides et al. as applied to claim 11 above, and further in view of Bustos et al. (US 2010/0319915).
With respect to dependent claim 12, Simonides et al. discloses the method as set forth above, wherein the carrier fluid is circulated so as to form a filter cake on the walls of the borehole.  The reference, however, fails to disclose wherein the opening blocked therewith is in a gravel pack screen.  Bustos et al. teaches methods of treating a subterranean formation by circulating a bridging agent containing fluid therein; the bridging agent can bridge and seal off perforations or other openings along the borehole through the formation of a filtercake thereon so that other completion operations can be performed ([0043]) while it is further suggested to control fluid loss through a screen during trip out wherein a fluid loss pill can be spotted inside the screen to block the openings therein ([0009]; [0031]; [0046]).  Since both Simonides et al. and Bustos et al. suggest methods of controlling fluid loss by circulation of a bridging agent containing treatment fluid and Bustos et al. teaches as an alternative to forming a filter cake on the wellbore walls with the bridging agent, it is known to use such fluids to seal off openings in a gravel pack screen so as to control fluid loss during trip out, it would have been obvious to one having ordinary skill in the art to try blocking an opening such as one in a gravel pack screen with the method of Simonides et al. in order to prevent fluid loss therethrough.
With respect to dependent claim 14, Simonides et al. discloses the method as set forth above, wherein the carrier fluid containing the bridging agent cited above is circulated so as to form a filter cake on the walls of the borehole.  The reference, however, fails to disclose the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,516,469 discloses a well completion method that includes injection of a bridging agent and composition that includes sodium hexametaphosphate as a wetting agent, wherein such plugs pores of a formation as a temporary filter cake that is subsequently removed by contact thereof with a pH adjusting fluid.
US 2009/0025932 discloses low damage gravel packing wherein a fluid containing a first and second amount of particulates is positioned on a screen in a wellbore wherein suitable particulates include bridging agents and various degradable fluid loss materials.
US 3,021,901 discloses injection of low solubility alkali metal polyphosphates into fractures of a formation, wherein the polyphosphates are embedded within fissures/interstices of the formation.
WO 2013085767 discloses granulated sodium hexametaphosphate used in well treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/02/22